DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 04/20/2022 regarding application 17/195,032. In Applicant’s amendment:
Claims 21, 27 and 33 have been amended.
	Claims 21-38 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 04/20/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 11-12, filed on 04/20/2022, with respect to the Non-Statutory Obviousness Double Patenting Rejections for Claims 21-23, 27-29 and 33-35 as being unpatentable over Claims 1, 5-6, 8, 12-13, 15 and 19-20 in view of U.S. Patent #10,970,658 B2 have been fully considered and is found persuasive. 
		Therefore, the Non-Statutory Obviousness Double Patenting Rejections for Claims 21-23, 27-29 and 33-35 as being unpatentable over Claims 1, 5-6, 8, 12-13, 15 and 19-20 in view of U.S. Patent #10,970,658 B2 is withdrawn.
4.		Applicant’s arguments, see pages 12-18, filed on 04/20/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 21-38 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 21-38 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Response to 35 U.S.C. § 101 Arguments
5.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 21-38 have been fully 	considered but they are found not persuasive (see Applicant Remarks, Pages 10-18, dated 	04/20/2022). Examiner respectfully disagrees. 
		Argument #1:
	(A). 	Applicant argues that based on Applicant’s amendments to Independent Claims 21, 27 	and 33, the claim limitations are tied to a particular machine or apparatus or (2) transforms a 	particular article into a different state or thing, and thus is 35 U.S.C. 101 patent eligible.	(see Applicant Remarks, Pages 13-15, dated 04/20/2022). Examiner respectfully disagrees.
		First, according to MPEP § 2106.05 (B) Particular Machine, when determining whether a 	claim recites significantly more than a judicial exception, examiners should consider whether the 	judicial exception is applied with, or by use of, a particular machine." The machine-or-	transformation test is useful and important clue, and investigative tool” for determining whether 	a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604,95 USPQ2d 1001, 1007 	(2010). Under consideration for 	MPEP § 2106.05 (B) Particular Machine, the following factors are 	relevant in deciding whether the Applicant’s claims fall under this category: (1) The Particularity 	or Generality of the Elements of the Machine or Apparatus, (2) 	Whether the Machine or 	Apparatus Implements the Steps of the Method and (3) Whether its Involvement is Extra-	Solution Activity or a Field-of-Use.
Factor # (1): The Particularity or Generality of the Elements of the Machine or Apparatus
	The “queueing and routing component” (e.g., PBX or ACD) is a well-known component in the dispatching and customer service as well as contact center field(s). These are commonly used in the call center and/or dispatching center fields such as for example telecommunications industries which include companies such as AT&T, Verizon and T-Mobile.
		Additionally, Examiner cites the following references for corroboration:
US PG Pub (US 2009/0018890 A1) providing an intelligent switch 106 to demonstrate routing the incoming work request 201 to a queue 108 a of a plurality of queues 108 a-108 n (108 in general) (as shown in Werth at ¶ [0041]).
US Patent # (US 9,247,070 B2) -> FIG. 1 shows a schematic diagram of a known arrangement for Network Level Routing Contact Center Set-up. The system includes a user interface 10, which is traditionally a voice interface, (either traditional PSTN TDM based or via Voice over IP or from a Mobile Phone). The system includes a number of gateways, 20, 30, 40 which are the gateways between the user and the routing intelligence in the middle of the network and may be for example, an IP PBX, a wireless gateway or a PSTN gateway.
Foreign Patent # (EP 1381211 B1) -> As shown in Fig. 2, the system 100 includes a caller device 10 that a caller uses to place a call, a telephone network 20 which is any known public (PSTN) or private telephone network, an IP network 30 such as the Internet, intranet, extranet or other IP-based communications network, a gateway or ISP (Internet Service Provider) 40 used as an interface between the IP network 30 and the telephone network 20, an inbound call router 50 with a queue for routing incoming calls to appropriate agents or queuing the calls when the agents are not available, a contact routing server 60 for handling outbound calls, a virtual interaction scheduler 70.
US Patent # (US 9,106,750 B2) -> The contact center 120 can be any system that can receive or initiate contacts to or from customers or individuals. For example, the contact center 120 can be a call center, a Private Branch Exchange (PBX), a switching system, an Interactive Voice Response (IVR) system, a communication system, and/or the like.
It is noted that “The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines).
	Examiner refers to Applicant’s Specification ¶ [0042]: “At this point it should be noted that behavioral pairing in a dispatch center system in accordance with the present disclosure as described above may involve the processing of input data and the generation of output data to some extent. This input data processing and output data generation may be implemented (e.g., “apply”) in hardware or software. For example, specific electronic components may be employed in a behavioral pairing module or similar or related circuitry for implementing the functions associated with behavioral pairing in a dispatch center system in accordance with the present disclosure as described above.”
Factor # (2): Whether the Machine or Apparatus Implements the Steps of the Method
		Examiner notes that “Integral use of a machine to achieve performance of a method 	may provide significantly more, in contrast to where the machine is merely an object on 	which the method operates, which does not provide significantly more.” Moreover, Examiner 	discloses as the claims are currently recited that the machine (e.g., “computer processor” and 	“queueing and switching components (PBX and ACD)”) are merely objects on which the method 	operates. See as corroboration CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 	USPQ2d 1690,1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument 	that claimed method is tied to a particular machine because it ‘would not be necessary or 	possible without the Internet.’ . . .Regardless of whether "the Internet" can be viewed as a 	machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed 	method").
Factor # (3): Whether its Involvement is Extra-Solution Activity or a Field-of-Use
		Regarding point #3 as pertaining to MPEP § 2106.05 (B) Particular Machine, the claim 	limitations in conjunction with the additional elements contain the use of a machine that 	contributes only nominally or insignificantly to the execution of the claimed method (e.g., 	in a data gathering step or in a field-of-use limitation), and thus would not provide significantly 	more.
		See for example certain limitations within Independent Claims 21, 27 and 33 reflect (1) 	mere data gathering such as (e.g., “collecting, by at least one computer processor 	communicatively coupled to and configured to operate in the dispatch center system, first results 	for a first plurality of field agent-customer interactions paired using a first pairing strategy, 	wherein the first results are obtained by establishing, in at least one queueing or switching 	component of the dispatch center system, first connections between field agents and customers” 	(see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, 	second results for a second plurality of field agent-customer interactions paired using a second 	pairing strategy, wherein the second results are obtained by establishing, in the at least one 	queueing or switching component of the dispatch center system, second connections between field 	agents and customers” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as 	(e.g., “determining, by the at least one computer processor, a performance gain of the first 	pairing strategy over the second pairing strategy based on the collected first results and the 	collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
		Secondly, according to MPEP § 2106.05 (C) Particular Transformation, when determining 	whether a claim recites significantly more is whether the claim effects a transformation or 	reduction of a particular article to a different state or thing. "
		It is noted that while the transformation of an article is an important clue, it is not a 	stand-alone test for eligibility (emphasis added).
		Where a transformation is recited in a claim, the following factors are relevant to the 	significantly more analysis:
		#1) The particularity or generality of the transformation;
		#2) The degree to which the recited article is particular;
		#3) The nature of the transformation in terms of the type or extent of change in state 	or thing;
		#4) The nature of the article transformed;
		#5) Whether the transformation is extra-solution activity or a field-of-use (e.g., the 	extent to which (or how) the transformation imposes meaningful limits on the execution of the 	claimed method steps).
		See the same reasons and rationales for factors 1-5 as already elucidated above for MPEP 	§ 2106.05 (B) which applies here to MPEP § 2106.05 (C) when refuting Applicant’s remarks here.
 		Additionally, Applicant asserts that a claimed process that transforms a particular 	article to a specified different state or thing by applying a fundamental principle would not pre- 	empt the use of the principle to transform any other article, to transform the same article, but 	in a manner not covered by the claim, or do anything other than transform the specified article.
		Please note the court case of McRO, Inc.v. Bandai Namco Games Am. Inc., 837 F.3d 	1299,1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) (“[T]here is nothing that requires a 	method 	‘be tied to a machine or transform an article’ to be patentable”). And if a claim fails the 	Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to 	significantly more than the exception in Step 2B), then the claim is ineligible even if it passes 	the M-or-T test.
	Examiner submits that the “Supreme Court” has described the concern driving the judicial exceptions as “preemption”, the Courts do not use preemption as a stand-alone test for eligibility. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions. Examiner also submits that the Federal Circuit has followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility. Also see “Fairwarning Page IP, LLC v. Iatric Sys., Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1985 October 11, 2016, 2016 BL 337879, 120 USPQ2d 1293” at 1299 ¶2 further citing “Ariosa”. Also see “McRO Inc. v. Bandai Namco Games Am. Inc. U.S. Court of Appeals Federal Circuit, Nos. 2015-1080,-1081,-1082,-1083,-1084,-1086,-1087,-1088,-1089,-1090,-1092,-1093,-1094,-1095,-1096,-1097,-1098,-1099,-1100,-1101, September 13, 2016, 2016 BL 297537, 837 F.3d 1299, 120 USPQ2d 1091”, at page 1102 last ¶ first sentence, and Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138, page 1482 ¶ 4  also citing “Ariosa”). However, Examiner submits that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). Furthermore “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” See “Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015)”. See also "OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015)".
	Examiner also wants to point out to Applicant that the June 2014 Preliminary Guidance (as cited by Applicant in Applicant Remarks, Pages 13 at 2nd paragraph and Page 14 at 2nd paragraph) is not the current up-to-date Alice v. Mayo 35 U.S.C. 101 Guidelines that the USPTO abides by. The latest 35 U.S.C. 101 Guidance that Examiners abides by are the (1) 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) sent out on January 7, 2019 and also (2) October 2019 Update: Subject Matter Eligibility. See also https://www.uspto.gov/sites/default/files/documents/faqs_on_2019peg_20190107.pdf part B-3: “Existing Guidance and Training Materials” -> “What subject matter eligibility guidance should I rely on today? As of the date of publication of the 2019 PEG, you should rely on the current version of the MPEP (except for the superseded sections noted in FAQ 1 All reference to the MPEP in the 2019 PEG are to the Ninth Edition, R-08.2017, of the MPEP (published January 2018). Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-07 4 B-1), the 2019 PEG, and the memoranda issued in response to Finjan and Core Wireless, Berkheimer, and Vanda.
	Moreover, by referring to the use of [“queueing or switching components” and “a dispatch BP model”] to, which even if assumed arguendo, to provide a solution under the 35 USC 101 (as opposed to just differentiating or even overcoming the prior art), it still does not rise to the high standards of “DDR” (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245” page 1105 second to last ¶) since “DDR’s” solution was found necessarily rooted in computer technology because was “no possibility that by walking up to this kiosk, the customer will be suddenly and completely transported outside the warehouse store and relocated to a separate physical venue associated with the third-party” (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245”  page 1106 mid-¶3), with a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet namely: “instructing an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the  third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site.’’ (see Federal Register Vol. 79, No. 241 / Tuesday, December 16, 2014. Also see “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350” page 1743 ¶3, where the federal Circuit disclosed DDR’s inventive concept as modification of conventional mechanics behind website display to produce dual-source integrated hybrid display), which is not merely graphically esthetic (i.e. “making two e-commerce web pages look alike”) but rather directed to a determining, concrete and perceptible construction or merged transformation, or perhaps even reminiscent to a reduction to a different state with respect to “new hybrid Web page, from both the third-party content and the visually perceptible elements (see Federal Register Vol. 79, No. 241 / Tuesday, December 16, 2014 page 74632 2nd & 3rd columns), while here, the claims merely recite the entrepreneurial/business practice of allowing the computer processor coupled with the first pairing strategy of dispatch behavioral pairing model and a second pairing strategy such as FIFO (First-in-First-Out) to perform the function of routing preferred field agents with customers in order to address customer service requests such as (e.g., telephone calls, Internet chats sessions or forms, emails or text messages)”  utilizing “queueing or switching components” (e.g., such as PBX or ACD) which could only be initiated by an interaction between people such as one or more agents to be matched or paired with one or more customers and/or managing personal behavior which are reminiscent of Certain Methods of Organizing Human Activities in call center or dispatching center fields.
	Examiner discovers that the argued limitations fallow a rationale closer to what the Federal circuit has ruled in Versata where: “Unlike DDR Holdings, the claims at issue are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology. Instead, the claims at issue are more like the claims we summarized in DDR Holdings as insufficient to reach eligibility—claims reciting a commonplace business method aimed at processing business information despite being applied on a computer processor” (see Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306 page 1701 third to last ¶). 
Examiner will now focus his investigation on “DDR Holdings, LLC v. Hotels.com”, where its appears that the Court did not articulate its eligibility decision simply because the invention overcame a problem, as Patent Applications de facto attempt to solve various problems, nor did the Court appear to have limited its eligibility ruling just because the claims were rooted in computer technology, as a vast majority of Patent Applications are computer implemented and found by the Federal Circuit ineligible despite describing what appears to be technologically rooted optical character recognition (see “Content Extraction & Transmission v. Wells Fargo Bank, N.A. U.S. Court of Appeals Federal Circuit 113 USPQ2d 1354, Nos. 2013-1588, -1589, 2014-1112, -1687, 2014 BL 361098, 776 F.3d 1343, December 23, 2014”).
Instead, the Court found the claimed solution, to be automated and necessarily rooted in computer technology (emphasis added) by: 1) stor[ing] ‘visually perceptible elements’ corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site” (emphasis added) for
-> retaining Web site visitors from being diverted from a host’s Web site to an advertiser’s Web site (see Federal Register / Vol. 79, No. 241 page 74632 third column). Simply said, in 
“DDR Holdings, LLC v. Hotels.com”, the solution was found necessarily rooted in computer technology, because it could have not been performed otherwise, as there was “[…] no possibility that by walking up to this kiosk, the customer will be suddenly and completely transported outside the warehouse store and relocated to a separate physical venue associated with the third-party - the analog of what ordinarily occurs in “cyberspace” after the simple click of a hyperlink - where that customer could purchase a cruise package without any indication that they were previously browsing the aisles of the warehouse store, and without any need to “return” to the aisles of the store after completing the purchase” (see DDR Holdings, LLC v. Hotels.com, LP 113 USPQ2d 1097, No. 2013-1505, 2014 BL 342453, 773 F.3d 1245 page 1106 mid-¶4).
	Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
		Argument #2:
(B).	Applicant argues that Claims 21-38 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 14-16, dated 04/20/2022). Examiner respectfully disagrees.
These abstract idea limitations (as identified below in the 35 U.S.C. §101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., routing or pairing preferred field agents with customers) (which includes social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the additional elements of (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities”.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
Dependent Claims 22-26, 28-32 and 34-38:
The additional elements in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 21, 27 and 33.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 21-38 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #3:
(C).	Applicant argues that Claims 21-38 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 14-16, dated 04/20/2022). Examiner respectfully disagrees.
	In response, Examiner notes that according to October 2019 Update: Subject Matter Eligibility, regarding “improvement to the function of a computer or an improvement to other technology or technical field”: “First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (emphasis added). Applicant asserts that the claims coupled with the additional elements are tied to a particular machine or apparatus and/or transforming a particular article into a different state or thing, therefore justifies that the claims with the additional elements provide an improvement to technology or a technical field. Examiner respectfully disagrees.
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
For example; the claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). As corroboration, Examiner refers to Applicant’s Specification ¶ [0042]: “At this point it should be noted that behavioral pairing in a dispatch center system in accordance with the present disclosure as described above may involve the processing of input data and the generation of output data to some extent. This input data processing and output data generation may be implemented (e.g., “apply”) in hardware or software. For example, specific electronic components may be employed in a behavioral pairing module or similar or related circuitry for implementing the functions associated with behavioral pairing in a dispatch center system in accordance with the present disclosure as described above.”
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing for customer service requests in the call center and/or dispatching center environment(s) (see MPEP § 2106.05 (h)). The claims as recited as limiting the abstract idea of collecting information (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queueing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33)) , analyzing it (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) and displaying certain results of the collection and analysis (e.g., “wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents” (see Independent Claims 21, 27 and 33)) to data related to field agent and customer behavioral routing to resolve and addressing customer service issues, because limiting the application of the abstract idea to call center and/or dispatching center monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queueing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 22-26, 28-32 and 34-38:
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
 [Step 2A Prong 2 = Yes, Claims 21-38 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.].
		Argument #4:
	(D). 	Applicant argues that Independent Claim 21 is not directed to an abstract idea of a 	generic computer processor performing generic computer functions and then cites Enfish v. 	Microsoft court case to assert the claims demonstrate an improvement in the way computer 	processors operate efficiency to connect customers and field agents in a computer-based 	dispatch center system 	(see Applicant 	Remarks, Pages 13-15, dated 04/20/2022). Examiner 	respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as “a first pairing strategy of 	dispatch behavioral pairing model and a second pairing strategy such as FIFO (First-in-First-Out) 	to perform the function of routing preferred field agents with customers in order to address 	customer service requests such as (e.g., telephone calls, Internet chats sessions or forms, emails 	or text messages)”  utilizing “queueing or switching components” (e.g., such as PBX or ACD)”], 	which is not a clear and deliberate technological solution improving the computer itself or another 	technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. 	SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681, U.S. Court of Appeals 	Federal Circuit 	No. 2014-1194 Decided 	July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd 	to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “collecting, 	analyzing and displaying data”], yet do not present any clear, genuine technological 	improvement, in how computers carry 	out basic functions as scrutinized by the Federal Circuit 	in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 	1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 	1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 	S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers (e.g., “computer processor”) as 	tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. 	Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 	830 F.3d 1350”, p.1742 ¶3 last sentence), or used in conjunction with computer tools (similar to 	“Synopsys, Inc. v. Mentor Graphics Corp., U.S. Court of Appeals 	Federal Circuit, No. 2015-1599, 	October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Turning now to “Enfish”, also relied upon by Applicant at Remarks 04/20/2022 page 17, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶). Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer processor coupled with the first pairing strategy of dispatch behavioral pairing model and a second pairing strategy such as FIFO (First-in-First-Out) to perform the function of routing preferred field agents with customers in order to address customer service requests such as (e.g., telephone calls, Internet chats sessions or forms, emails or text messages)” utilizing “queueing or switching components” (e.g., such as PBX or ACD) which could only be initiated by an interaction between people such as one or more agents to be matched or paired with one or more customers and/or managing personal behavior which are reminiscent of Certain Methods of Organizing Human Activities in call center or dispatching center fields.
		Argument #5:
(E).	Applicant argues that Claims 21-38 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 17-18, dated 04/20/2022). Examiner respectfully disagrees.
	In response, Claims 21-38 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited such as “computer processors” as shown in Applicant Specification ¶ [0022] & ¶ [0042] & “non-transitory computer readable storage medium” as shown in Applicant Specification ¶ [0022] & ¶ [0042].
These additional elements in Independent Claims 21, 27 and 33 such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. The dependent claims merely further narrow the abstract idea. 
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service and/or call center environment(s) (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queueing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter (see MPEP § 2106.05 I.(A)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, the “queueing and routing component” is a well-known component in the dispatching and customer service as well as contact center field(s). Examiner cites the following references for corroboration:
US PG Pub (US 2009/0018890 A1) providing an intelligent switch 106 to demonstrate routing the incoming work request 201 to a queue 108 a of a plurality of queues 108 a-108 n (108 in general) (as shown in Werth at ¶ [0041]).
US Patent # (US 9,247,070 B2) -> FIG. 1 shows a schematic diagram of a known arrangement for Network Level Routing Contact Center Set-up. The system includes a user interface 10, which is traditionally a voice interface, (either traditional PSTN TDM based or via Voice over IP or from a Mobile Phone). The system includes a number of gateways, 20, 30, 40 which are the gateways between the user and the routing intelligence in the middle of the network and may be for example, an IP PBX, a wireless gateway or a PSTN gateway.
Foreign Patent # (EP 1381211 B1) -> As shown in Fig. 2, the system 100 includes a caller device 10 that a caller uses to place a call, a telephone network 20 which is any known public (PSTN) or private telephone network, an IP network 30 such as the Internet, intranet, extranet or other IP-based communications network, a gateway or ISP (Internet Service Provider) 40 used as an interface between the IP network 30 and the telephone network 20, an inbound call router 50 with a queue for routing incoming calls to appropriate agents or queuing the calls when the agents are not available, a contact routing server 60 for handling outbound calls, a virtual interaction scheduler 70.
US Patent # (US 9,106,750 B2) -> The contact center 120 can be any system that can receive or initiate contacts to or from customers or individuals. For example, the contact center 120 can be a call center, a Private Branch Exchange (PBX), a switching system, an Interactive Voice Response (IVR) system, a communication system, and/or the like.
 [Step 2B = No, Claims 21-38 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.
		Argument #6:
	(F). 	Applicant argues that under Step 2B Examiner has not demonstrated any of the claimed 	elements represent WURC activity in accordance with the recent examination guidelines upon 	the Berkheimer and Aatrix court decisions (see Applicant Remarks, Page 18, dated 	04/20/2022). Examiner respectfully disagrees.
		According to the “Subject Matter Eligibility: Well-Understood, Routine, Conventional 	Activity April 2018 Berkheimer Guidance”, in a step 2B analysis, an additional element (or 	combination of elements) is not well-understood, routine or conventional unless the examiner 	finds, and expressly supports a rejection in writing with, one or more of the following four 	options: Option 1 – Statement by Applicant, Option 2 – Court Decisions in MPEP 2106.05 (d) (ii), 	Option 3 – Publication(s) and Option 4 – Official Notice.
		With these facts in mind, according to Option 2 from the MPEP § 2106.05(d) ii court 	cases, see the following:
	-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among 	others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to 	forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 	1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 	F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends 	information over a network) (see for example; “collecting, by at least one computer processor 	communicatively coupled to and configured to operate in the dispatch center system, first results 	for a first plurality of field agent-customer interactions paired using a first pairing strategy, 	wherein the first results are obtained by establishing, in at least one queueing or switching 	component of the dispatch center system, first connections between field agents and customers” 	(see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, 	second results for a second plurality of field agent-customer interactions paired using a second 	pairing strategy, wherein the second results are obtained by establishing, in the at least one 	queueing or switching component of the dispatch center system, second connections between field 	agents and customers” (see Independent Claims 21, 27 and 33); “receiving a customer dispatch 	request for a customer based upon a customer request received at the dispatch center” (see 	Dependent Claims 23, 29 and 35) and “outputting, by the dispatch behavioral pairing module, 	the selection to facilitate routing the customer dispatch request to the at least one queueing or 	switching component in the dispatch center system and dispatching the selected field agent to the 	customer” (see Dependent Claims 23, 29 and 35)).
	-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 	S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 	772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) (see for example; “update a model 	of preferred field agent—customer pairings associated with the first pairing strategy based on at 	least one of: the first results, the second results, and the performance gain” (see Dependent 	Claims 22, 28 and 34)).
	-> Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP 	Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see for example; “determining, by the at 	least one computer processor, a performance gain of the first pairing strategy over the second 	pairing strategy based on the collected first results and the collected second results” (see 	Independent Claims 21, 27 and 33)).
		Secondly, the additional element of “queueing or switching components” (e.g., PBX 	(Private Branch Exchange) or ACD (Automatic Call Distribution)), Examiner notes is a generic 	computing element commonly used in the call center and/or dispatching center fields such as for 	example telecommunications industries which include companies such as AT&T, Verizon and T-	Mobile.
	According to Option 3 - Publication(s), Examiner cites the following references for corroboration:
US PG Pub (US 2009/0018890 A1) providing an intelligent switch 106 to demonstrate routing the incoming work request 201 to a queue 108 a of a plurality of queues 108 a-108 n (108 in general) (as shown in Werth at ¶ [0041]).
US Patent # (US 9,247,070 B2) -> FIG. 1 shows a schematic diagram of a known arrangement for Network Level Routing Contact Center Set-up. The system includes a user interface 10, which is traditionally a voice interface, (either traditional PSTN TDM based or via Voice over IP or from a Mobile Phone). The system includes a number of gateways, 20, 30, 40 which are the gateways between the user and the routing intelligence in the middle of the network and may be for example, an IP PBX, a wireless gateway or a PSTN gateway.
Foreign Patent # (EP 1381211 B1) -> As shown in Fig. 2, the system 100 includes a caller device 10 that a caller uses to place a call, a telephone network 20 which is any known public (PSTN) or private telephone network, an IP network 30 such as the Internet, intranet, extranet or other IP-based communications network, a gateway or ISP (Internet Service Provider) 40 used as an interface between the IP network 30 and the telephone network 20, an inbound call router 50 with a queue for routing incoming calls to appropriate agents or queuing the calls when the agents are not available, a contact routing server 60 for handling outbound calls, a virtual interaction scheduler 70.
US Patent # (US 9,106,750 B2) -> The contact center 120 can be any system that can receive or initiate contacts to or from customers or individuals. For example, the contact center 120 can be a call center, a Private Branch Exchange (PBX), a switching system, an Interactive Voice Response (IVR) system, a communication system, and/or the like.
	Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 21-38 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 21-38 are each focused to a statutory category namely a “method” or “process” (Claims 21-26), a “system” or an “apparatus” (Claims 27-32), and a “non-transitory computer-readable storage medium” or “an article of manufacture” (Claims 33-38).
Step 2A Prong One: Independent Claims 21, 27 and 33 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 27);
“” (see Independent Claim 33);
“” (see Independent Claim 33);
“” (see Independent Claim 33);
“collecting, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing,   first connections between field agents and customers” (see Independent Claims 21, 27 and 33);
“collecting, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, second connections between field agents and customers” (see Independent Claims 21, 27 and 33);
“determining, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33);
“wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center wherein the model is used to increase the overall performance by causing to more efficiently operate while targeting a balanced utilization of field agents” (see Independent Claims 21, 27 and 33)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting the additional elements of (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities”.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
Dependent Claims 22-26, 28-32 and 34-38:
The additional elements in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 21, 27 and 33.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 21-38 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, wherein the at least one computer processor is further configured to” (see Independent Claim 27);
“a non-transitory processor readable medium” (see Independent Claim 33);
“instructions stored on the medium” (see Independent Claim 33);
“wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system and thereby cause the at least one computer processor to operate so as to” (see Independent Claim 33);
“collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33);
“collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queuing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33);
“determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33);
“wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents” (see Independent Claims 21, 27 and 33)
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queueing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 22-26, 28-32 and 34-38:
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 21-38 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 21-38 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited such as “computer processors” as shown in Applicant Specification ¶ [0022] & ¶ [0042] & “non-transitory computer readable storage medium” as shown in Applicant Specification ¶ [0022] & ¶ [0042].
These additional elements in Independent Claims 21, 27 and 33 such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. The dependent claims merely further narrow the abstract idea. 
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy, wherein the first results are obtained by establishing, in at least one queueing or switching component of the dispatch center system, first connections between field agents and customers” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy, wherein the second results are obtained by establishing, in the at least one queueing or switching component of the dispatch center system, second connections between field agents and customers” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter (see MPEP § 2106.05 I.(A)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
	Thirdly, the “queueing and routing component” is a well-known component in the dispatching and customer service as well as contact center field(s). Examiner cites the following references for corroboration:
US PG Pub (US 2009/0018890 A1) providing an intelligent switch 106 to demonstrate routing the incoming work request 201 to a queue 108 a of a plurality of queues 108 a-108 n (108 in general) (as shown in Werth at ¶ [0041]).
US Patent # (US 9,247,070 B2) -> FIG. 1 shows a schematic diagram of a known arrangement for Network Level Routing Contact Center Set-up. The system includes a user interface 10, which is traditionally a voice interface, (either traditional PSTN TDM based or via Voice over IP or from a Mobile Phone). The system includes a number of gateways, 20, 30, 40 which are the gateways between the user and the routing intelligence in the middle of the network and may be for example, an IP PBX, a wireless gateway or a PSTN gateway.
Foreign Patent # (EP 1381211 B1) -> As shown in Fig. 2, the system 100 includes a caller device 10 that a caller uses to place a call, a telephone network 20 which is any known public (PSTN) or private telephone network, an IP network 30 such as the Internet, intranet, extranet or other IP-based communications network, a gateway or ISP (Internet Service Provider) 40 used as an interface between the IP network 30 and the telephone network 20, an inbound call router 50 with a queue for routing incoming calls to appropriate agents or queuing the calls when the agents are not available, a contact routing server 60 for handling outbound calls, a virtual interaction scheduler 70.
US Patent # (US 9,106,750 B2) -> The contact center 120 can be any system that can receive or initiate contacts to or from customers or individuals. For example, the contact center 120 can be a call center, a Private Branch Exchange (PBX), a switching system, an Interactive Voice Response (IVR) system, a communication system, and/or the like.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 21-38 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683